DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Information disclosure statements filed 8/29/2022, 6/29/2022, 5/28/2021, 4/19/2021 have been considered.

Drawings
The drawings were received on 4/19/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2006/0198399 A1 to Jablonski et al. (hereinafter “Jablonski”).
	Regarding claim 1, Jablonski discloses a fiber structure comprising first and second optical fibers disposed such that end portions thereof butt (e.g. Fig. 19B); a sheet-shaped saturable absorber including a carbon nanotube and disposed between the end portion of the first optical fiber and the end portion of the second optical fiber (e.g. Fig. 19D; see also Fig. 17A-T for other sheet-shaped SA; paragraph [0045]); a housing internally accommodating the end portion of the first optical fiber and the second portion of the second optical fiber (i.e. “Holder” in Figs. 19B, 19D); wherein a space in the housing including the saturable absorber is airtight (i.e. the space occupied by the saturable absorber is necessarily airtight since the saturable absorber is encased in glue as shown in Figs. 19B, 19D- see also paragraph [0045]).
	Regarding claim 14, Jablonski discloses that the saturable absorber contains a sheet-shaped resin material and a plurality of carbon nanotubes dispersed in the resin material (paragraphs [0045], [0097]).
	Regarding claim 17, Jablonski discloses a pulse laser device (abstract) comprising the fiber structure as discussed above in regard to claim 1.
	Regarding claim 18, Jablonski discloses a supercontinuum light source (i.e. wavelength ranging from 800nm to 2000nm- paragraph [0093]) comprising the pulse laser device according to claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jablonski in view of US Patent Application Publication No. US 2004/0258363 A1 to Shigihara et al. (hereinafter “Shigihara”).
	Regarding claim 2, Jablonski discloses a fiber structure as discussed above in reference to claim 1. Although Jablonski discloses the housing having a tubular shape (i.e. see Figs. 19B, 19D), it does not explicitly disclose the housing formed of zirconia as claimed in the present application. On the other hand, the use of tubular zirconia material for securely positioning optical fibers together is known in the art. For example, Shigihara discloses fiber-to-fiber coupling arrangement using a fiber holder made of zirconia material (see paragraph [0005] of Shigihara). Such use of zirconia is well known to be advantageous and desirable in the art because it allows for optical fiber holders capable of maintaining precise optical fiber positioning that can resist deformation from external forces. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Jablonski to have a housing accommodating the end portions of the optical fibers that are made of zirconia material, in the manner claimed in the present application.

	Regarding claims 3, 8, Jablonski and Shigihara render the claimed fiber structure of claim 2 obvious as discussed above. However, Jablonski does not explicitly disclose that the space between the housing and the first and second optical fiber ferrules are sealed by sealing material as claimed in the present application. On the other hand, the use of such a sealing material (such as epoxy) is well known and common in the optical fiber coupler art. Such use of a sealing material is well known to be advantageous and desirable since it allows for secure positioning of the optical fiber ends and yields low coupling loss. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Jablonski.

	Regarding claim 9, Jablonski and Shigihara render the claimed fiber structure of claim 2 obvious as discussed above. However, Jablonski does not explicitly disclose that the space between the housing and the first and second optical fiber ferrules are welded. On the other hand, the use of a welding process for securing fiber optic coupler components is well known and common in the art. Precision welds, such as laser welds, are commonly used in the art because they provide highly secure and durable bonding of fiber optic components. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Jablonski and Shigihara to have the space between the housing and the first and second optical fiber ferrules being welded.

Claim(s) 4-7, 10-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jablonski in view of JP2004-252424A (hereinafter “JP’424”).
Regarding claim 4, Jablonski discloses a fiber structure as discussed above according to claim 1. However, it does not explicitly disclose a second housing provided with a first tip tube communicating with the space between the first and second optical fiber, in the manner claimed in the present application. On the other hand, such use of a second housing having a tip tube is known in the art. JP’424 discloses a fiber-to-fiber coupling arrangement comprising, inter alia, a second housing (61 in Fig. 4) provided with a tip tube (65 in Fig. 4) that provides an inert gas or an inert fluid for the fiber-to-fiber coupling space (see page 7 of the English translation of JP’424). One of ordinary skill in the art would readily recognize such a housing with a tip tube as advantageous and desirable since it would allow the fiber coupling point to be protected from external environmental factors and ensure optimum optical energy coupling with low coupling loss. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Jablonski to have a second housing provided with a first tip tube communicating with the space between the first and second optical fiber, in the manner claimed in the present application.
 Regarding claim 5, JP’424 discloses that the second housing (61 in Fig. 4) is hermetically sealed (see abstract on page 1; last two paragraphs on page 2 of the English translation of JP’424).
Regarding claim 6, JP’424 discloses the use of an O-ring to create an airtight seal (see 27, 28 in Fig. 1). However, it does not explicitly disclose the space between the second housing and the optical fibers, and the space between the second housing and the tip tube being sealed by O-rings in the manner claimed in the present application. On the other hand, such addition of O-rings would have been readily recognized as advantageous and desirable to one of ordinary skill in the art. O-rings are well known in the art to provide simple yet effective means for quickly sealing housing components together for durable hermetic seals. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Jablonski and JP’424 to have the space between the second housing and the optical fibers, and the space between the second housing and the tip tube being sealed by O-rings in the manner claimed in the present application.
Regarding claim 7, Jablonski and JP’424, render the claimed limitations of claim 4 obvious as discussed above. Although JP’424 discloses the use of a second housing as discussed above, it does not explicitly disclose the second housing being formed of stainless steel, aluminum alloy, or copper alloy as claimed in the present application. On the other hand, such metallic materials for hermetically housing fiber optic couplers are well known and common in the art. Stainless steel, aluminum alloy, or copper alloy housings are well known in the art to be advantageous and desirable since they provide structurally strong enclosure capable of withstanding external forces and ensuring the integrity of the optical coupling. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Jablonski and JP’424 to have the second housing being formed of stainless steel, aluminum alloy, or copper alloy as claimed in the present application.
Regarding claim 10, Jablonski and JP’424 render the claimed fiber structure of claim 4 obvious as discussed above. However, JP’424 does not explicitly disclose that the space between the housing and the first and second optical fiber ferrules are welded. On the other hand, the use of a welding process for securing fiber optic coupler components is well known and common in the art. Precision welds, such as laser welds, are commonly used in the art because they provide highly secure and durable bonding of fiber optic components. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Jablonski and JP’424 to have the space between the housing and the first and second optical fiber ferrules being welded.
Regarding claims 11-12, Jablonski discloses a fiber structure as discussed above according to claim 1. However, it does not explicitly disclose an adapter portion and first and second connector portions including first and second spring portions in the manner claimed in the present application. On the other hand, such an adapter portion and a connector portion are known in the art. JP’424 discloses an adapter portion provided around the end portion of the first optical fiber (67 in Fig. 4) and the second optical fiber (68 in Fig. 4); and first and second connector portions connecting the first and second optical fibers to the adapter portion, wherein the connector portions includes a first spring portion (45 in Fig. 4) pressing the end portion of the first optical fiber to the second optical fiber side, and a second spring portion (46 in Fig. 4) pressing the end portion of the second optical fiber to the first optical fiber side. Such use of adapter and connector portions would be readily recognized as advantageous and desirable to one of ordinary skill in the art since they provide biasing forces to the coupling optical fiber ends and ensure sufficient physical contact for low-loss, high efficiency optical coupling. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Jablonski to have an adapter portion and first and second connector portions including first and second spring portions in the manner claimed in the present application.
Regarding claim 13, Jablonski and JP’424 render the claimed limitations of claim 11 obvious as already discussed above. In addition, Jablonski and JP’424 render the claim limitations of “a second housing” and a “a first tip tube” obvious as already discussed above in reference to claim 4. Although claim 13 recites “a third housing” and a “second tip tube”, the scope of the claim limitations is identical that of claim 4, since claim 13 depends on claim 11, and claim 11 depends on claim 1. To put another way, there is no “second housing” and a “first tip tube” in claim 13 does not depend on claim 4. As such, “a third housing” and “a second tip tube” has identical scope as “a second housing” and “a first tip tube” because additional housing and a tip tube has not been claimed or recited previously in claim 11 and claim 1. Therefore, claim 13 is rendered obvious over Jablonski and JP’424 by the same reasoning and rationale as claim 4.
 Regarding claims 15-16, JP’424 discloses the use of an inert gas or an inert liquid, wherein the inert gas is nitrogen, and the inert liquid is fluorine based liquid (see page 3 of the English translation of JP’424). One of ordinary skill in the art would readily recognize the advantage of using such inert gas or liquid since they prevent oxidation of optical fiber ends which can interfere with coupling transmission of optical energy via the fibers. Therefore, it would have been obvious to a person of ordinary skill in the at before the filing date of the present application to modify the device of Jablonski to use an inert gas or an inert liquid, wherein the inert gas is nitrogen, and the inert liquid is fluorine based liquid, as claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874